Case 4:09-cr-00077-MAC-KPJ Document 53 Filed 03/23/21 Page 1 of 5 PageID #: 143




 UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF TEXAS


 UNITED STATES OF AMERICA                        §
                                                 §
 versus                                          §    CASE NO. 4:09-CR-77
                                                 §
 ROWENA LYNETTE ALLEN                            §

                                 MEMORANDUM AND ORDER

          Pending before the court is Defendant Rowena Lynette Allen’s (“Allen”) pro se letter

 motion for early termination of her term of supervised release (#52). United States Probation and

 Pretrial Services (“Probation”) recommends denying the motion. Having considered the motion,

 Probation’s recommendation, the record, and the applicable law, the court is of the opinion that

 the motion should be denied.

 I.       Background

          On May 14, 2009, a federal grand jury in the Eastern District of Texas returned an

 Indictment charging Allen with Possession with Intent to Distribute 50 Grams or More of Cocaine

 Base, in violation of 21 U.S.C. § 841(a)(1). On January 27, 2010, Allen pleaded guilty to the sole

 count of the Indictment, and on February 23, 2010, the court sentenced Allen to 120 months’

 imprisonment, to be followed by a 5-year term of supervised release. On February 16, 2018,

 Allen was released from the custody of the Bureau of Prisons and began her term of supervised

 release. Allen is scheduled to complete her supervision on February 15, 2023.

          On January 20, 2021, Allen filed the instant motion for early termination of her term of

 supervised release. Allen states that she has been compliant with her terms of supervision, has

 a stable job, and has established her own residence in an apartment. Probation confirms that Allen

 is doing well under supervision.
Case 4:09-cr-00077-MAC-KPJ Document 53 Filed 03/23/21 Page 2 of 5 PageID #: 144




 II.     Early Termination of Supervised Release

         Title 18, United States Code, Section 3583(e) authorizes a district court to terminate

 supervised release at any time after the expiration of one year if, after considering the factors set

 forth in Section 3553(a),1 “it is satisfied that such action is warranted by the conduct of the

 defendant released and the interest of justice.” 18 U.S.C. § 3583(e)(1); accord United States v.

 Johnson, 529 U.S. 53, 59-60 (2000); Herndon v. Upton, 985 F.3d 443, 446 n.5 (5th Cir. 2021);

 United States v. Melvin, 978 F.3d 49, 52 (3d Cir. 2020); United States v. Cochran, 815 F. App’x

 361, 363 (11th Cir. 2020); United States v. Davies, 746 F. App’x 86, 89 (3d Cir. 2018); United

 States v. Trailer, 827 F.3d 933, 938 (11th Cir. 2016).

         District courts enjoy considerable discretion in determining when the interests of justice

 warrant early termination, and “courts have consistently declined to grant such relief just because

 the defendant has complied with his conditions.” United States v. McClain, No. 99-CR-93, 2009

 WL 854107, at *1 (E.D. Wis. Mar. 30, 2009); see United States v. Pittman, No. 3:15-CR-221-

 O(1), 2020 WL 6564724, at *2 (N.D. Tex. Nov. 9, 2020); United States v. Reed, No. CR 15-100,

 2020 WL 4530582, at *2 (E.D. La. June 5, 2020) (“Proof of compliance with the terms of

 supervised release does not equate to ‘exceptionally good’ behavior and does not, by itself, justify

 early termination.”). Indeed, a defendant’s “compliance with the terms of supervision and with



         1
           Section 3553(a) directs courts to consider: the nature and circumstances of the offense and the
 defendant’s history and characteristics; the need to reflect the seriousness of the offense, to promote
 respect for the law, and to provide just punishment for the offense; the need to deter criminal conduct; the
 need to protect the public; the need to provide the defendant with needed educational or vocational training,
 medical care, or other correctional treatment in the most effective manner; the kinds of sentences and
 sentencing ranges established for defendants with similar characteristics under applicable Sentencing
 Commission guidelines and policy statements; any pertinent policy statement of the Sentencing Commission
 in effect on the date of sentencing; the need to avoid unwarranted disparities among similar defendants;
 and the need to provide restitution to the victim. 18 U.S.C. § 3553(a).

                                                      2
Case 4:09-cr-00077-MAC-KPJ Document 53 Filed 03/23/21 Page 3 of 5 PageID #: 145




 the law is not enough to warrant termination; such conduct is expected and required.” United

 States v. Jones, No. V-11-21, 2013 WL 2417927, at *1 (S.D. Tex. June 4, 2013); accord United

 States v. Taylor, 729 F. App’x 474, 475 (7th Cir. 2018) (“[M]ere compliance with the terms of

 supervised release is expected, and without more, insufficient to justify early termination.”);

 United States v. Boudreaux, No. 2:19-CR-00377-01, 2020 WL 7635708, at *1 (W.D. La. Dec.

 22, 2020).

        Nevertheless, in “cases with new or unforeseen circumstances, or where the defendant’s

 behavior has been exceptionally good,” the court may, at its discretion, choose to terminate a

 defendant’s term of supervision. McClain, 2009 WL 854107, at *1; see, e.g., United States v.

 Kay, 283 F. App’x 944, 946-47 (3d Cir. 2008); United States v. Lussier, 104 F.3d 32, 36 (2d Cir.

 1997); Reed, 2020 WL 4530582, at *2; United States v. Cooks, No. 07-303, 2018 WL 4005835,

 at *1 (W.D. Pa. Aug. 22, 2018) (“[E]arly termination of supervised release under section 3583(e)

 should occur only when the sentencing judge is satisfied that something exceptional or

 extraordinary warrants it.” (quoting United States v. Laine, 404 F. App’x 571, 573-74 (3d Cir.

 2010))); United States v. Robinson, No. 2004-0005, 2016 WL 3702961, at *9-10 (D.V.I. July 7,

 2016); United States v. Longerbeam, 199 F. Supp. 3d 1, 3 (D.D.C. 2016) (“[W]hile the Court

 commends defendant for his law-abiding conduct and personal successes, such activities are

 expected of a person on supervised release and do not amount to ‘exceptionally good behavior’

 or ‘something of an unusual or extraordinary nature in addition to full compliance.’” (quoting

 United States v. Mathis-Gardner, 783 F.3d 1286, 1289 (D.C. Cir. 2015))); United States v.

 Etheridge, 999 F. Supp. 2d 192, 196 (D.D.C. 2013) (noting that “even perfect compliance with




                                                3
Case 4:09-cr-00077-MAC-KPJ Document 53 Filed 03/23/21 Page 4 of 5 PageID #: 146




 conditions of release does not qualify as ‘exceptionally good behavior’ warranting early

 termination”).

        Here, the court finds that Allen’s post-release conduct does not warrant early termination

 of her supervised release. Although Allen provides the court with a list of commendable

 achievements and goals, she identifies no new or exceptional circumstances. Given the nature of

 her offense, Possession with Intent to Distribute 50 Grams or More of Cocaine Base, her criminal

 history, and her history of substance abuse, early termination would not be in the interest of

 justice. Additionally, Allen has served only approximately 3 years of her 5-year term of

 supervised release. Further, although Allen completed her substance abuse counseling and all

 urine drug tests have been negative, it appears that she has a long history of drug abuse and,

 according to Probation, she has experienced difficulty complying with prior terms of supervision;

 thus, she would likely benefit from continued supervision. Finally, Allen has an extensive

 criminal history including prior convictions for criminal trespass, forgery, securing the execution

 of a document by deception (2), theft (2), delivery of cocaine (3), delivery of a controlled

 substance in a drug free zone, delivery of a controlled substance, and possession of a controlled

 substance, and she repeatedly failed to comply with previous terms of probation. Thus, although

 Allen appears to be on the right track, the court believes that completion of her full term of

 supervised release appropriately reflects the seriousness of her crime, deters future criminal

 conduct, and provides needed structure for her continued rehabilitation. Accordingly, Allen’s pro

 se letter motion for early termination of supervised release (#52) is DENIED.




                                                 4
Case 4:09-cr-00077-MAC-KPJ Document 53 Filed 03/23/21 Page 5 of 5 PageID #: 147



            SIGNED at Beaumont, Texas, this 23rd day of March, 2021.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                          5
